 1
                                                                         JS-6
 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                         CENTRAL DISTRICT OF CALIFORNIA
 9

10
      UNITED AFRICAN-ASIAN                        Case No.: CV 19-4199 DMG (ASx)
11   ABILITIES CLUB, ON BEHALF OF
12
     ITSELF AND ITS MEMBERS;                      ORDER FOR DISMISSAL WITH
     THEODORE ARTHUR PINNOCK,                     PREJUDICE OF ENTIRE ACTION
13   An Individual ,                              [28]
14                   Plaintiffs,
          v.
15
     BUENA VISTA INVESTORS, LLC;
16   and DOES 1 THROUGH 10, Inclusive
17

18               Defendants
19
           Based on the parties’ Joint Stipulation for Dismissal With Prejudice and for
20
     good cause shown, this Court hereby dismisses with prejudice all Defendants from
21
     Plaintiffs’ Complaint and dismisses with prejudice Plaintiffs’ complaint in its
22
     entirety. The parties herein shall bear their own respective attorney’s fees and costs.
23
     All scheduled dates and deadlines are VACATED.
24
           IT IS SO ORDERED.
25
     DATED: January 27, 2020                       ________________________________
26
                                                   DOLLY M. GEE
27                                                 UNITED STATES DISTRICT JUDGE
28




                                                                                               1
